                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

Joseph Deliz,

             Plaintiff,                                        Case No. 2:20-cv-13298
                                                                 Hon. Terrence G. Berg
-vs-                                                    Magistrate Kimberly G. Altman

City of Wyandotte, City of Ecorse, City
of Lincoln Park, Wyandotte Officer Cade Barwig,
Ecorse Officer Craig Thomas Cieszkowski,
Ecorse Corporal Jarrod Fedea, Ecorse Officer Sasu,
Lincoln Park Officer T. Farmer, Lincoln Park Police
Officer Anthony Kupser and Police Officers
John Does 1 -3 in their individual and official capacities,

            Defendants.
__________________________________________________________________/
Daniel G. Romano (P49117)           Michael D. Crow (P51538)
Gina U. Puzzuoli (P37792)           Crow Law Firm
Romano Law, PLLC                    Attorney for Defendants
Attorneys for Plaintiff             City of Ecorse, Cieszkowski and Fedea
23880 Woodward Avenue               16842 Kercheval Avenue
Pleasant Ridge, MI 48069            Grosse Pointe, MI 48230
(248) 750-0270 / (248) 936-2105 Fax (313) 925-2999
dromano@romanolawpllc.com           (313) 925-2998 Fax
gpuzzuoli@romanolawpllc.com         mike@thecrowfirm.com
David A. Brauer (P45220)            James E. Tamm (P 38154)
Law Offices of Catherine Gofrank    Kerr, Russell, and Weber, PLC
Attorney for Defendants             Attorney for Defendants
City of Wyandotte, Barwig and Sasu  City of Lincoln Park and Kupser
1441 West Long Lake Rd., Suite 305  500 Woodward Avenue
Troy, MI 48098                      Suite 2500
(248) 312-7939 / (855) 832-2458 Fax Detroit, MI 48226
dbrauer@travelers.com               (313) 965-1023 / (313) 961-0388 Fax
                                    jtamm@kerr-russell.com
_________________________________________________________________/
   STIPULATED PROTECTIVE ORDER PURSUANT TO FRCP 26(c)(1)


      This matter having come before this Honorable Court pursuant to the

stipulation of the parties; and the Court being otherwise fully advised in the

premises;

      IT IS HEREBY ORDERED that any and all personnel files, policies,

procedures, orders and training material requested in any and all of Plaintiff’s

discovery requests, will be produced subject to the following conditions:

      1.     The above-described materials will be used solely for purposes of this

lawsuit and in compliance with the applicable Federal Rules of Civil Procedure,

including, but not limited to, FRCP 26(c)(1) and the Federal Rules of Evidence.

      2.     All information in the above-described materials shall be used only

for the purpose of this lawsuit and not for any other purpose.

      3.     This Order shall survive the final termination of this action. Upon

termination of this case, counsel for the parties shall assemble and return to each

other all information designated as confidential or attorneys’ eyes only and all

copies of same, or shall certify the destruction thereof. The Court shall retain

jurisdiction to entertain such further proceedings and to enter further orders and

judgments as may be necessary or appropriate to implement and/or enforce the

provisions of this Order.

      4.     The parties agree to return or destroy all documents and/or materials

                                          2
produced by Defendants that are the subject to the Protective Order, within

fourteen (14) days of entry of the Order of Dismissal of this lawsuit.

      5.     Any and all information and/or materials produced in this regard may

not be duplicated, forwarded, shared, published and/or disclosed in any manner or

form with any other person and/or entity for any reason, without the consent of

Defendants, other than for purposes of this lawsuit. If material is disclosed in any

manner for purposes of this lawsuit, including disclosure to attorneys, staff, expert

witnesses and the parties, a copy of this Order must be provided to the person or

entity receiving the disclosure and they will be bound by this Order.

      6.     This Order does not authorize the filing of any documents under seal.

Documents may be sealed only if authorized by statute, rule, or order of the Court.

A party seeking to file under seal any paper or other matter in any civil case

pursuant to this section shall file and serve a motion that sets forth (i) the authority

for sealing; (ii) an identification and description of each item proposed for sealing;

(iii) the reason that sealing each item is necessary; (iv) the reason that a means

other than sealing is not available or unsatisfactory to preserve the interest

advanced by the movant in support of the seal; (v) a memorandum of legal

authority supporting the seal.


                                        /s/Terrence G. Berg_______________
                                        U.S. DISTRICT COURT JUDGE
Dated: May 27, 2021

                                           3
We agree to entry of the above Order:


_/s/Gina U. Puzzuoli w/consent___________
Daniel G. Romano (P49117)
Gina U. Puzzuoli (P37792)
Attorneys for Plaintiff
dromano@romanolawpllc.com
gpuzzuoli@romanolawpllc.com


_/s/David A. Brauer w/consent____________
David A. Brauer (P45220)
Attorney for Defendants
City of Wyandotte, Barwig and Sasu
dbrauer@travelers.com


_/s/Michael D. Crow____________________
MICHAEL D. CROW (P51538)
Attorney for Defendants
City of Ecorse, Cieszkowski and Fedea
mike@thecrowfirm.com


_/s/James E. Tamm w/consent_____________
James E. Tamm (P 38154)
Attorney for Defendants
City of Lincoln Park and Kupser
jtamm@kerr-russell.com




                                        4
